United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
MEDICAL CMD/STATIONS/BASES/NARFS,
HRO-NRSW CODE N00CP35 INJ,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1482
Issued: January 28, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 26, 2009 appellant filed a timely appeal from an April 27, 2009 merit decision of
the Office of Workers’ Compensation Programs denying his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained in injury in the performance of duty causally
related to his employment.
FACTUAL HISTORY
On March 13, 2009 appellant, a 30-year-old lead histopathology technician, filed a
traumatic injury claim1 (Form CA-1) alleging that on February 20, 2009 employment duties
1

In its April 27, 2009 decision, the Office converted appellant’s claim to an occupational disease claim.

involving repetitive motion such as microtomy, embedding and sitting for extended periods of
time caused him to sustain a sprained back. He alleged that the repetitive nature of his
profession is the primary factor that caused his injury. Appellant relates that embedding and
microtomy tasks placed stress on his neck and back region.
The record indicates that appellant began his federal employment in a temporary position
on February 2, 2009 and was terminated from his employment on March 17, 2009.
Appellant submitted a report dated February 20, 2009 in which Dr. Jack J. Springer,
Board-certified in emergency medicine, diagnosed back sprain.
On March 9, 2009 Dr. Simone E. Kanter, a Board-certified internist, reported appellant’s
history as four months of neck pain and one month of back pain. He also noted that appellant’s
line of work entailed detailed work that required him to keep his neck bent and required a lot of
rotational movements. Dr. Kanter discussed his findings on examination and diagnosed back
pain, depression and agitation. X-rays revealed no radiological evidence of acute osseous
abnormality. Dr. Kanter also noted that MRI scan examination revealed L4-5, L5-S1 bulge and
mild degenerative changes at L4-S1. In a March 22, 2009 progress note, Dr. Kanter stated that
appellant had a three-month history of back pain.
On March 23, 2009 Dr. Adam Wang, a Board-certified diagnostic radiologist, reported
that magnetic resonance imaging (MRI) scans revealed a broad-based bulge at the L4-5 and L5S1 levels. He also noted the presence of degenerative changes at the L4-5 and L5-S1 levels.
In an April 1, 2009 note, Dr. Kanter reviewed appellant’s history of injury. He related:
“It is difficult to say exactly what caused [appellant’s] spine disease. However,
prolonged sitting at work and inattention to ergonomics including proper back
support, could have certainly contributed to [appellant’s] worsening pain.
“I do not know how long [appellant] will be unable to perform his current work as
[appellant] is just beginning conservative treatment plan.”
In an April 7, 2009 note, appellant noted experiencing “a gradual increase in pain
beginning the first week on the night shift (16Feb09).”
By decision dated April 27, 2009, the Office denied the claim. It noted that it had
converted appellant’s claim from a traumatic injury to an occupational disease claim. The Office
accepted that appellant established employment factors responsible for his condition. It denied
the claim because the evidence of record did not establish that employment factors caused a
medically diagnosed condition.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
ANALYSIS
The Office accepted employment duties such as microtomy, embedding, and sitting for
extended periods of time as employment factors. Appellant’s burden is to establish that the
accepted employment factors caused a medically diagnosed condition. Causal relationship is a
medical issue that can only be proven by probative rationalized medical opinion evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on whether there is a causal relationship between the employee’s diagnosed
condition and the compensable employment factors. The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

the employee.8 Appellant has not submitted sufficient medical opinion evidence and therefore
has not established that he sustained an injury in the performance of duty.
Dr. Kanter’s reports have little probative value and are insufficient to satisfy appellant’s
burden of proof. His reports lack a consistent and accurate history of injury. In his report dated
March 9, 2009, Dr. Kanter noted that appellant had a four-month history of neck pain and a onemonth history of back pain, while on March 22, 2009 he reported a three-month history of back
pain. Since appellant only began his employment on February 2, 2009, the history of injury
should have provided further insight into the origins of the back and neck pain, which preceded
his federal employment.
Furthermore, Dr. Kanter does not explain how the accepted employment factors caused
the conditions he diagnosed, given apellant’s medical history.9 He opined that it was difficult to
say exactly what caused appellant’s spine condition. These deficiencies reduce the probative
value of Dr. Kanter’s opinion and reports such that they are insufficient to satisfy appellant’s
burden of proof.
The reports from Drs. Springer and Wang have little probative value on the issue of
causal relationship. Neither physician provided an accurate medical history. Both reports lack a
rationalized medical opinion explaining how the established employment factors caused a
medically diagnosed condition.10 These deficiencies reduce the probative value of these
physician’s opinions such that their reports are also insufficient to satisfy appellant’s burden of
proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.11
The Board finds appellant has not established he sustained an injury in the performance
of duty causally related to his employment.
CONCLUSION
The Board finds appellant has not established he sustained an injury in the performance
of duty causally related to his employment.
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB
457 (2001).
10

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value). See also Jimmie H. Duckett, supra note 9; Franklin D. Haislah, supra note
9.
11

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

ORDER
IT IS HEREBY ORDERED THAT the April 27, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

